Title: To Alexander Hamilton from William Seton, 9 December 1790
From: Seton, William
To: Hamilton, Alexander


[New York] 9th December 1790.
Sir,
The Merchants of this City who have lately gone to, & returned from Philadelphia, have asserted at the Coffee House they were well informed that the Bank of Pensilvania had offered to give immediate Credit to the Treasurer of the United states for such drafts on the Collectors of the Imposts &c as he should lodge there for Sale.
The President and Directors of this Bank anxious to do every thing that may tend to facilitate the business of the Treasury, desire me to Inform you, that immediate Credit shall be given in account to the Treasurer of the United states for whatever drafts may be sent to this Bank for sale.
I have the honor to be with the greatest respect &c.
